Opinion issued September 11, 2008














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00628-CR
____________

THE STATE OF TEXAS, Appellant

V.

KENNETH DEWAYNE RAY, Appellee




On Appeal from the 23rd District Court 
Brazoria County, Texas
Trial Court Cause No. 55695



 
MEMORANDUM  OPINION
           On August 25, 2008, appellant
 filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).